DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 10 February 2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 1 is objected to because of the following informalities:
Claim 1 line 6 reads: “is curved.”. This should be corrected to read - - is curved, - -.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 2 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “15R” in claim 2 is a relative term which renders the claim indefinite. The term “15R” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Therefore, since 15R is not defined by the claim or specification, 15R is interpreted to mean any and all curvature of a component. Accordingly, the corner fastening member of Miller has a curvature that is considered to meet 15R.
The term “low shrink-swell rate” in claim 6 is a relative term which renders the claim indefinite. The term “low shrink-swell rate” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Therefore, since low shrink-swell rate is not defined by the claim or specification, rubber wood and beach wood are considered to be suitable hardwoods having a low shrink-swell rate, as the specification uses both types of wood as an example. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Miller (US 6,123,321 A).
Regarding claim 1, Miller discloses a transformable prefabricated fence (see Figs. 1-2) comprising: 
a plurality of fence guards (1); 
a fence door (1’ in Fig. 15) placed between the plurality of fence guards; and 
a corner fastening member (7) placed in a corner region to fasten the fence guards together (see Fig. 2) or fasten the fence guards and the fence door, 
wherein one side of the corner fastening member is curved (see Fig. 3), 
wherein the corner fastening member has a plurality of first drilled holes (see Figs. 2-3) and is fastened to a first fence guard with fasteners (see Figs. 2-3), the corner fastening member is fastened to a second fence guard using a plurality of second drilled holes adjacent to the first drilled holes (see Figs. 2-3), and the first fence guard and the second fence guard are vertically placed (see Figs. 1-2).
Regarding claim 2, Miller discloses wherein the corner fastening member (7) has a curvature of 15R (see Fig. 3).
Regarding claim 3, Miller discloses wherein the fence guards (1) each comprise a guard upper frame (A), a guard supporting frame (2), guard fastening members (B), and a guard lower frame (C), 
wherein the guard fastening members are placed at opposite ends of the fence guard (see Fig. 2).

    PNG
    media_image1.png
    565
    421
    media_image1.png
    Greyscale

Figure 1. Annotated Figure 2.
Regarding claim 4, Miller discloses wherein the guard fastening members (B) are fastened to other fence guards (1) with bolts through a plurality of drilled holes disposed thereon (see Fig. 3).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5 is rejected under 35 U.S.C. 103 as being unpatentable over Miller (US 6,123,321 A) in view of Good Job (WO 2019/234780 A1).
Regarding claim 5, Miller discloses the fence guards (1) and fence door (1’), but does not expressly disclose as claimed wherein a rubber pad for preventing slippage is placed at the bottoms of the fence guards and fence door.
However, Good Job teaches elements made from a non-slip material, such as rubber, interposed between the guard (see Fig. 1) and ground in order to improve friction and decrease unwanted movement of the barrier (see page 3 lines 9-11 of Good Job).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the fence guard of Miller, with Good Job, such that it comprises rubber pads located at the bottom of the fence guards and the fence door in order to improve friction and decrease unwanted movement of the barrier (see page 3 lines 9-11 of Good Job).
Claim(s) 6 is rejected under 35 U.S.C. 103 as being unpatentable over Miller (US 6,123,321 A) in view of Peijiang (CN 2920023 Y).
Regarding claim 6, Miller discloses the fence guards (1) and the fence door (1’), but does not expressly disclose as claimed wherein the fence guards and the fence door are made of a hardwood with a low shrink-swell rate. 
However, Peijiang teaches a main body of a component (3) being made from rubberwood, and further comprising a decorative layer (4 and 5) made from beach wood, in order to provide a component having a large portion being made from a low cost wood, and further to have an appealing outer finish while still maintaining the low cost (see Abstract merged translation of Peijiang). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the fence guard of Miller, with Peijiang, such that it comprises fence guards and fence door frames made from rubberwood, and further comprising a decorative layer (4 and 5) made from beach wood, in order to provide a component having a large portion being made from a low cost wood, and further to have an appealing outer finish while still maintaining the low cost (see Abstract merged translation of Peijiang). 
Further, it is understood that Applicant sets forth in the specification that an example of the “low shrink-swell rate” hard wood is rubberwood and/or beach wood.
Claim(s) 7 is rejected under 35 U.S.C. 103 as being unpatentable over Miller (US 6,123,321 A) in view of Mohamed (US 8,844,549 B2).
Regarding claim 7, Miller discloses an inside space formed by fastening the fence guards (1) and the fence door (1’) together (see Fig. 1), but does not expressly disclose as claimed wherein further comprising a baby playmat placed in an inside space.
However, Mohamed teaches a baby playmat (64) placed in an inside space (see Fig. 5) in order to provide a clean, comfortable, and safe protective layer over the ground surface for a child to be placed while in the inside space of the fence (see Column 3 lines 17-20 of Mohamed).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the fence guard of Miller, with Mohamed, such that it comprises a baby playmat placed in an inside space in order to provide a clean, comfortable, and safe protective layer over the ground surface for a child to be placed while in the inside space of the fence (see Column 3 lines 17-20 of Mohamed).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY A HALL whose telephone number is (571)272-5907. The examiner can normally be reached Monday through Thursday 8:00am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ZAH/             Examiner, Art Unit 3678              

/AMBER R ANDERSON/             Supervisory Patent Examiner, Art Unit 3678